Citation Nr: 1628008	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  11-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hepatitis C, claimed as liver condition.

2.  Entitlement to service connection for throat disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder and nervous condition.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel




INTRODUCTION

The Veteran had active service from November 1978 to February 1979, and from April 2007 to July 2008, with additional service in the Puerto Rico National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in San Juan, Puerto Rico.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Hepatitis C is attributable to service.

2.  A throat disability is not shown by the record.

3.  The Veteran does not have a hearing loss disability of either ear as defined in VA law and regulations.

4.  Major depressive disorder with polysubstance dependence and substance induced mood disorder is attributable to service.


CONCLUSIONS OF LAW

1.  Hepatitis C was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A throat disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A bilateral hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

4.  Major depressive disorder with polysubstance dependence and substance induced mood disorder was incurred in service. U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

With respect to the claims for service connection for hepatitis C and an acquired psychiatric disorder to the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.

In regard to the remaining claims, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April and June 2009 pre-rating letters, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the 2009 letters.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and National Guard records, as well as all of the identified and available post-service VA and private treatment records.

The Veteran was afforded various VA examinations as to the claimed disabilities for opinion on the nature and etiology of these disabilities.  Because the examiners reviewed the claims file, interviewed and examined the Veteran, and provided opinions with supportive rationale, the Board finds that the examinations are adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes other organic disease of the nervous system, to include hearing loss, and psychoses.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic disease of the nervous system, to include hearing loss, and psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A. Hepatitis C

The Veteran contends that he is entitled to service connection for hepatitis C, as he believes that this disability had its onset in service.

The Veteran's active duty service treatment records reflect a diagnosis of hepatitis C.  Hepatitis C and/or liver disease was not noted in pre-deployment health assessment in 2007.  In September 2007, the Veteran presented with complaint of right upper quadrant pain for approximately 3 to 4 months.  He denied history of liver disease.  In February 2008, he presented for follow-up for abnormal liver function tests positive for hepatitis C to rule out chronic hepatitis.  Additional testing was positive for hepatitis C.  Diagnosis of cirrhosis due to hepatitis C was indicated in April 2008.  An April 2008 Medical Evaluation Board report addendum notes diagnosis of hepatitis C.

A May 2008 report from the U.S. Army Health Clinic at Fort Buchanan notes diagnosis of hepatitis C, existed prior to service.  With respect to whether it was service aggravated a response of "not applicable" was noted.  It was indicated that the Veteran was found to have abnormal liver function test initially thought to be secondary to alcohol consumption; however, further evaluation confirmed diagnosis of hepatitis C infection.  He noted a history of intravenous drug use and use of alcohol.  

On VA examination in May 2009, the Veteran reported that he was hospitalized in a psychiatric hospital in Miami due to depression and alcohol dependence, at which time he was discovered to have hepatitis C.  He admitted to a past history of intravenous drug abuse, inhaled cocaine, heroin, and alcohol abuse, as well as sexual contact with a high risk woman.  He denied blood transfusions, blood/secretions exposure, hemodialysis, tattoos, or piercing.  When he was at Fort Buchanan, he was referred to a private gastroenterologist as a liver specialist, and a liver biopsy conducted in February 2008 showed cirrhosis.  After physical examination, the examiner diagnosed hepatitis C.  

In October 2009, the Veteran's claims file was reviewed for opinion on the etiology of the claimed hepatitis C.  The examiner noted a history of intravenous drug abuse, inhaled cocaine, heroin, and alcohol abuse before active service.  He also had sexual contact with a high-risk woman during active service in Cuba.

The examiner diagnosed hepatitis C.  The examiner opined that the Veteran's hepatitis C is not caused by or a result of alcohol abuse.  He noted that hepatitis C is a virus that is acquired by contact with contaminated blood or other body secretions from an infected individual.  The risk factors identified for the Veteran were the use of intravenous drugs before active service and the practice of high risk sex before and during active service.  Therefore, he concluded that the Veteran's hepatitis C infection is at least as likely as not caused by his high risk practices during active service.  

The Veteran was afforded another VA examination in August 2014.  The Veteran stated that he was diagnosed with hepatitis C during an evaluation of liver enzymes in service.  He reported using intravenous heroin and intranasal cocaine in the late 1980s and early 1990s.  He quit drugs after treatment.  The Veteran also reported one high-risk sexual contact, but denied blood transfusions or contact with blood.  

The examiner indicated that he reviewed the claims file, and opined that the claimed hepatitis C was less likely than not incurred in service or related to the claimed in-service injury, event, or illness.

In so finding, the examiner noted that while hepatitis C was diagnosed while he was in active service, the way he acquired hepatitis C was most likely related to his high risk conduct of use of intravenous drugs many years before his period of active duty.  The examiner noted that intravenous drug use has been well described in medical literature as the most common and efficient means of transmission of hepatitis C.  He noted that drugs of abuse panels from August and October 2007 from South Miami Hospital were negative for opiates and cocaine, suggesting that those drugs were not used during that period.  Also, according to the Veteran's interview, he had not used intravenous drugs since the 1990s, and according to the Medical Evaluation Board psychiatric addendum from April 2008, he was not using needles.  

The record contains conflicting evidence as to whether the Veteran's hepatitis C is related to service.  While the October 2009 VA examiner determined that the Veteran's hepatitis C was at least as likely as not due to in-service risk factors for contraction.  In contrast, the August 2014 VA examiner determined that the Veteran's hepatitis C was more likely due to pre-service risk factors.  

In sum, based on the entire record, the Board finds the evidence to be relative equipoise in showing that the Veteran's hepatitis C is related to service, to include risk factors for contracting the disease therein. Moreover, the record clearly establishes in-service diagnosis of hepatitis C, and the Board has found no evidence suggesting earlier onset of the disease prior to service, despite the notation on the Medical Evaluation Board report.  

In resolving all reasonable doubt in the appellant's favor, service connection for hepatitis C is warranted.

B.  Throat

The Veteran likewise contends that he is entitled to service connection for a throat disability.

The Veteran's service treatment records do not include any complaint, finding, or diagnosis with respect to a throat disability outside of one complaint for a sore throat in May 2008.  He was assessed with pharyngitis at that time and treated with medication.  

Post-service VA and private treatment records do not document diagnosis or treatment of a throat condition.

On VA examination in August 2014, the Veteran denied any current throat condition. The examiner noted that a review of the claims file and VA treatment records did not show any current throat conditions.  No throat conditions were found on examination.   The examiner noted that a May 2008 in-service treatment record showed that the Veteran complained of a sore throat and was treated for pharyngitis.  He found that this was an acute and transitory condition that resolved with the treatment given at the time and did not leave any sequelae.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to describe the symptoms he experiences.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the record is devoid of any evidence showing a current disability, and he has not provided any lay evidence that would suggest the existence of a disability.  In fact, he denied throat disability on VA examination in August 2014.

Thus, without evidence of current disability, there is no basis upon which to award service connection for a throat disability, and discussion of the remaining criteria for service connection is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a throat disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

C.  Hearing Loss

The Veteran also claimed hearing loss resulting from his active duty service.

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Audiometric findings on November 1978 National Guard examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
N/A
10
LEFT
20
10
20
N/A
15


On National Guard periodic examination in September 1982, a whispered voice test was 15/15 bilaterally.

The Veteran denied ear trouble or hearing loss on periodic report of medical history in August 1986.  

An April 2005 audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
10
5
10
10
20

A March 2007 audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
10
20
10
25
30

Following the Veteran's discharge from service, on VA examination in May 2009, the Veteran endorsed hearing loss.  He claimed three months of continuous exposure to firing-range related noise without appropriate noise protection during his 2007-2008 mobilization.  No occupational or recreational noise exposure was claimed.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
25
LEFT
15
15
15
25
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

The examiner diagnosed hearing within normal limits from 500 Hertz to 4000 Hertz on the right, and mild sensorineural hearing loss at 4000 Hertz on the left.  

On VA examination in November 2013, the examiner indicated that he reviewed the claims file.  He noted the audiometric findings from November 1978, August 1986, April 2005, and March 2007 as noted above as well as the VA examination findings from May 2009.  The examiner noted that these tests showed clinically normal hearing in both ears essentially across frequencies up to May 2009, except for a fluctuant mild notch at 4000 Hertz in the left ear which was identified in March 2007.

On audiological evaluation in, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
20
25
LEFT
15
15
10
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed normal hearing.

The examiner opined that and hearing loss is not as least as likely as not caused by or a result of an event in military service.  In so finding, the examiner noted that the audiometric tests in the claims file showed clinically normal hearing in both ears essentially across frequencies up to May 2009, except for a fluctuant mild notch at 4000 Hertz identified March 2007.  She found no evidence in the claims file of complaints or care of hearing loss while in active service or soon after release from active service.  Examination results showed clinically normal hearing in both ears essentially across all frequencies, except for a mild notch at 8000 Hertz in the left ear, which as an only finding was not considered clinically significant for speech/communication purposes.  The examiner concluded that, considering the above, it was her opinion that the Veteran's claimed hearing loss is not caused by or a result of his duties during military service.  

The above-cited testing results do not establish a current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at the minimum three of the frequencies were not 26 decibels or greater on in-service or post-service audiometric examinations, and the Maryland CNC speech recognition scores noted on VA examination in 2009 and 2013 were not less than 94 percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss.  Hence, the Veteran does not have a bilateral hearing loss disability for VA purposes.  The test results are controlling and clearly more probative than his lay evidence.

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Board finds the Veteran's statements concerning his noise exposure and decreased hearing are credible.  But, there is a difference between hearing loss and hearing loss disability.  The Court has provided guidance in this matter.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 159 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988)).   However, VA regulations establish when such hearing loss reaches the level of disability.  Since the existence of hearing loss disability requires certain specific testing, the appellant is not competent to establish that he has disability as distinguished from just hearing loss.

Again, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain, 21 Vet. App. at 321.  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

D.  Psychiatric Disorder

The Veteran likewise contends that he is entitled to service connection for an acquired psychiatric disorder, which he believes had its onset during active service.  

The Veteran's National Guard treatment records do not include any complaint, finding, or diagnosis with respect to the claimed psychiatric disorder.  November 1978 and September 1982 examination reports indicate that the Veteran was found to be psychiatrically normal.  He denied frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort on report of medical history in November 1978 and again in August 1986.  He was also found to be psychiatrically normal on August 1986 examination.

On pre-deployment questionnaire dated in April 2007, the Veteran did not report any medical problems and denied counseling or care for his mental health in the past year.  A mental health referral was not indicated.  He was found to be deployable and a final medical disposition only notes controlled hyperlipidemia.  

During the Veteran's deployment, he was seen on a number of occasions for alcohol abuse and depressive symptoms.  He was treated for two episodes of alcohol detoxification in 2007 at the South Miami Hospital.  In October 2007, the Veteran that he had been drinking since age 13, but his use had increased over time.

The Veteran was subsequently treated at the San Juan Capestrano System Partial Hospitalization Program for posttraumatic stress syndrome/alcohol dependence in February 2008. 

A March 2008 report from the Rodriguez Army Health Clinic notes that the Veteran had difficulties at Guantanamo because of use and abuse of alcoholic beverages.  He noted a series of incidents in his workplace and household that he alleged induced him to drink.  

In April 2008, he was hospitalized at the First Panamerican Hospital for alcohol intoxication and issues with self-esteem.  Some of the noted diagnoses are illegible, but posttraumatic stress syndrome is indicated.

An April 2008 report from the San Juan VA Medical Center (VAMC) noted that the Veteran had been working at Guantanamo until December 2007.  He had a past history of psychiatric as well as psychiatric inpatient hospitalizations since 2007.  He stated that he had been experiencing problem changing his status from active military to veteran.  Diagnoses of alcohol abuse, early remission and history of depressive disorder not otherwise specified were indicated.

A May 2008 VAMC psychiatry initial evaluation note indicates that the Veteran admitted that during his time in Guantanamo, he had problems supervisors which caused him degradation in status from E4 to E3.  He also started drinking heavily and needed admission to a psychiatric hospital.  He had also been dealing with the news that his wife had been unfaithful.  He admitted that he had been drinking whenever he was not under supervision.  He stated that he had problems during his 13 years with the National Guard, but none this serious.  After mental status examination, he was assessed with alcohol dependence in early remission by history, substance induced mood disorder, and rule-out major depression with psychotic features.  

As detailed in a May 2008 Medical Evaluation Board report, the Veteran was transferred to Puerto Rico during his deployment and sent to the First Hospital Panamericano, in which he had two inpatient admissions back to back.  He was subsequently transferred to a partial hospital at San Juan Capestrano.  He indicated that he was bereaved after the death of his mother before before his deployment, and that his alcohol intake increased significantly in Cuba since the "booze was cheap."  He had also begun to suspect that his wife was having an affair while he was deployed.  He admitted a past problem with illicit drugs in the 1990s and had at least one prior episode of a major depressive disorder, though it was noted that there was no documentation regarding his prior mental health history.

A May 2008 Medical Evaluation Board Psychiatric Addendum notes diagnosis of major depressive disorder, severe and recurrent, as manifested by low mood, excessive feelings of hopelessness and helplessness, suicidal ideation, low energy, poor concentration, social isolation, sleep disturbance, and decreased appetite.  Precipitating stressors included deployment to Guantanamo Bay, the death of his mother, and conflicts with his wife.  It was noted that the disability existed prior to service and was service aggravated.  A diagnosis of alcohol dependence as manifested by an inability to control consumption of alcohol, history of blackouts, and development of tolerance to alcohol.  It was noted that the disability existed prior to service and was service aggravated.  

An August 2008 VA hospitalization report notes treatment for 3 days with admitting diagnoses of substance induced psychotic disorder, major depressive disorder with psychotic features by history, and nicotine dependence.  Records reflect that the Veteran started using drugs immediately after his discharge from service and expressed hallucinations and suicidal ideation.

Continued VA treatment records document treatment of substance abuse and psychiatric symptoms.  

On VA examination in April 2009, the Veteran endorsed a history of a difficult childhood and abuse about the hands of an alcoholic father.  He also endorsed childhood sexual abuse at the hands of his father's friend.  He reported depressed mood, irritability, inappropriate guilt, and lack of interest since discharge from active duty.  

After interview and mental status examination, the examiner diagnosed alcohol dependence in early partial remission, cocaine dependence in early partial remission, and opioid dependence in early partial remission.  

However, when giving an opinion on the etiology of the claimed psychiatric disorder, the examiner noted that the Veteran had major depression, recurrent, moderate to severe, and indicated that it was at least as likely as not caused by or a result of active duty in Guantanamo.  In so finding, the examiner noted that the Veteran reported that he used alcohol prior to service, and this use increased considerably during service as a way to handle difficult situations and forget about it.  He continued using alcohol after discharge and described heavy drinking for at least 2 weeks with disorganized behavior with prompted admission to the San Juan VAMC in February 2009 and recent confinement ordered by a court in a Christian foster home.  In spite of his alcohol abuse prior to service, he did not have depressive symptoms and described himself prior to service as "joyful."  However, he had other stressors related to depressive symptoms after discharge from active duty, including the death of his mother and marital and family difficulties. 

A May 2009 VA addiction psychiatry therapist note reflects the Veteran's report that, during his assignment at Guantanamo, he began to drink to intoxication without control.  He stated that he was doing well when taking his medication and receiving treatment.  

In October 2009, the VA examiner expressed that major depressive disorder was not present before military service to be considered aggravated by it.  However, the Veteran stated that he was psychologically and sexually abused as a child and also endorsed alcohol abuse.  Major depressive symptoms found on previous mental disorders evaluation included, in addition to sadness, inappropriate guilt and feelings of hopelessness and decreased libido.  This diagnosis had been assigned by the doctor at Fort Buchanan prior to his treatment at the San Juan VA Medical Center.  In June 2008, a diagnosis of alcohol dependence in early remission and substance induced mood disorder was noted.  Alcohol use was present prior to military duty, but there was no evidence of treatment for major depression prior to service.

She further noted that, in the Veteran's case, there is a correlation between alcohol and other drug use and depression.  However, major depression, recurrent, should be considered a differential diagnosis.  The examiner could not choose between these two disordered since information regarding the temporal relationship of polysubstance use; however, the best approximate opinion was to state that major depressive disorder was also present and comorbid with polysubtance use.

Treatment records from the Rodriguez Army Health Clinic dated from 2008 to 2011 reflect diagnosis of major depression, recurrent as well as alcohol dependence.

On VA examination in August 2014, the Veteran described a difficult childhood marked by physical and sexual abuse by his father.  His relationship with his mother was also strained as he did not feel that she did enough to protect him.  He ran away and went to live with his aunt when he was 10.  The examiner noted a history of treatment for major depressive disorder, recurrent, severe, alcohol dependence from the First Panamericano Hospital from December 2007 to January 2008, and major depressive disorder in January 2008, at Fort Buchanan while in service.  Post-service, he had multiple psychiatric admissions, both in VA and community hospitals for polysubstance abuse and depression.  

The Veteran stated that he was treated for previous substance abuse, was rehabilitated, and rejoined the Puerto Rico National Guard around 2005, and was subsequently deployed to Guantanamo Bay.  He stated that he began drinking once he enlisted in the National Guard.  He had a pattern of drinking heavily and then seeking detoxification at various hospitals.  Some of these hospitalizations were for major depression and alcohol dependence.

The examiner diagnosed alcohol dependence and alcohol induced mood disorder.  He noted that these were separate and distinct diagnoses; however, alcohol, cocaine, and heroin are psychoactive substances which can precipitate or exacerbate a depressive disorder.  Studies had demonstrated that the onset of depression occurs after alcohol (and/or other substances) abuse/dependence occurs, which means that polysubstance dependence is a major contributor to depression.

First, the Board much address whether the Veteran's claimed psychiatric disorder preexisted service.  Additional laws and regulations apply, when there is evidence that a disability preexisted active service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

In this case, an acquired psychiatric disorder was not noted on pre-deployment questionnaire prior to active service.  Therefore, the presumption of soundness is applicable.

Moreover, despite the Medical Evaluation Board notation that such condition pre-existed service, there is no indication of diagnosis or treatment of a psychiatric disorder prior to service.  While there is indication of childhood abuse as well as alcohol and drug abuse prior to active service, the Veteran has reported that he was in remission at the time of his reentry into National Guard service, and there is no indication of a diagnosis of substance dependence or a substance induced mood disorder prior to service.  The VA examiner likewise determined that the Veteran's major depressive disorder did not preexist service.  As such, the Board finds that the evidence does not clearly and unmistakably establish that the Veteran had a psychiatric disorder that first manifest prior to service, and therefore the Veteran is presumed sound at entry.

In this case, service treatment records include VA and private records reflecting diagnosis and treatment of recurrent major depressive disorder.  The April 2009/October 2009 VA examiner opined that the Veteran's major depression, recurrent, moderate to severe, was at least as likely as not caused by or a result of active duty in Guantanamo.  There is no opinion to the contrary.  

For the foregoing reasons the Board finds that service connection for major depressive disorder is warranted.

With respect to the diagnosed polysubstance dependence and substance induced mood disorder, the Board acknowledges that, under 38 C.F.R. § 3.301(c), if disability or death results from the drinking of a beverage to enjoy its intoxicating effects, the disability will be considered the result of the person's willful misconduct for which service connection may not be granted.  However, where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

In this case, the record is unclear as to whether the Veteran drug and alcohol use is solely for therapeutic purposes.  However, service treatment records do reflect that his drinking increased during service, in part related to stress during service, and the 2009 VA examiner noted increase in alcohol use to deal with his psychiatric symptoms.  

Moreover, as noted by the 2009 and 2014 VA examiners, these diagnoses are comorbid and contribute to his major depressive disorder.  Given the Veteran's complicated psychiatric picture, it is difficult for the Board to discern a meaningful distinction between the Veteran's psychiatric diagnoses.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board likewise finds that service connection for the Veteran's polysubstance dependence and substance induced mood disorder is warranted.  

Accordingly, service connection for major depressive disorder with polysubstance dependence and substance induced mood disorder is granted.


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for throat disability is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for major depressive disorder with polysubstance dependence and substance induced mood disorder.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


